DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Non-final rejection sent 3/30/2033 has been withdrawn and new non-final rejection is set forth below. 

Response to Arguments
Applicant’s arguments with respect to the amendment in claim 1 have been considered and are addressed in the new rejection stated below. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogasawara (JP 2013108786).
	With regard to claim 1, figures 7-8 of Ogasawara discloses a semiconductor device comprising: a first external terminal RXP to which a first voltage RXP is to be applied; a second external terminal GND to which a second voltage GND is to be applied; a third external terminal (TEST CNT); first wiring S01 connected to the first external terminal RXP; second wiring S03 connected to the second external terminal GND; a first internal block circuit 60 connected to the first wiring S01; a first resistor RT01 and a first switching element N01 serially connected between the first wiring S01 and the second wiring S03; and a second resistor R01 connected between the first wiring S01 and the second wiring S03, a test circuit 30 that is connected to the third external terminal (TEST CNT), that turns on and off (“control circuit 30 changes the resistance value of the termination resistor blocks 20 and 21 based on the supplied control signal.”, par [0041]) the first switching element N01 based on a signal C1 from the third external terminal (TEST CNT).
With regard to claim 2, figures 7-8 of Ogasawara discloses the first external terminal RXP is an input terminal to which a control signal RXP for controlling the first internal block circuit 60 is inputted.

Allowable Subject Matter
Claims 3-5, 7-16, 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17 and 22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for the allowance of claim 17 is that Ogasawara (JP 2013108786) does not disclose a switching unit connected to a node between the first resistor and the first switching element; a second internal block circuit electrically connected to the switching unit; and a second switching element that connects, in response to a signal from the third external terminal, the second internal block circuit to the node between the first resistor and the first switching element.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                                        10/1/2022